internal_revenue_service appeals_office san jose appeals hq-7100 s market st suite san jose ca release number release date date date department of the treasury taxpayer_identification_number a person to contact 1d number umber ee fax contact hours tax period s ended uil dear this is a final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in code sec_501 the revocation of your exempt status under code sec_501 because you have not conducted any social functions for members and your non-member income in the form of dividend and interest has exceeded the allowable percentage under said section you also do not qualify under code sec_501 because you are not organized as a company and yo ‘ ave not turned over excess income which has been accumulated year after year to your member organizations title holding you are required to file federal_income_tax returns on forms for the tax period stated in the heading of this letter and for all tax years thereafter file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov please show your employer_identification_number on all returns you file and in all correspondence with internal_revenue_service you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours karen a skinder appeals team manager cc veenter ee government entities division org address department of the treasury internal_revenue_service mail code 4900dal commerce st dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process lf you request a conference we will forward your written_statement of protest to the pales office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v h b you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues fa determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those retums you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer pay org schedule no or exhibit year penod ended december 20xx legend org - organization name at companies xx - date st co-1 co-2 co-3 co-4 sd issue sec_1 should the tax exempt status of an organization exempt under c of the code be revoked whose primary function is holding title to and providing upkeep for a building used by several fraternal organizations does the organization qualify under c of the code as a title_holding_company facts the organization listed above received exemption in 19xx as a social_club described in c of the code according to its bylaws the organization was formed for the ‘purposes of receiving subscriptions donations and bequests of money and other_property real and personal and of holding managing controlling expending and incumbering the same to secure loans and erecting finishing furnishing controlling and managing a building or buildings for_the_use_of co-1 co-2 co-3 co-4 the org inc org is a membership_organization comprised of four fraternal masonic organizations the org holds title to the property and handles the day to day operations of the facility ultimately insuring the building is usable by the member organizations all social functions that take place at the facility are run by the member organizations org does not participate or organize these functions the main sources of income for the org are membership dues and rents from the member organizations and investment_income the organization does not have a parent organization and retains earnings and income from year to year issue should the tax exempt status of an organization exempt under c of the code be revoked whose primary function is holding title to and providing upkeep for a building used by several fraternal organizations law form acrev department of the treasury - internal mavens semcs age -1- eas department of the treasury - interna revenue service explanation of items name of taxpayer schedule no or exhibit - year period ende december org 20xx sec_501 of the code exempts from federal_income_tax clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 of the regulations explain that exemption provided by sec_501 for organizations described in sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments revrul_66_149 1966_1_cb_146 states that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code where it regulary derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments which it owns taxpayer’s position the taxpayer's position has not been determined at this time government's position org is not eligible for exemption under c of the code as a social_club sec_501 of the code exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes the organization does not meet the criteria as there are no social activities the purpose of the organization is to secure loans and erecting finishing furnishing controlling and managing a building or buildings for_the_use_of the four masonic bodies the scope of their stated mission is outside that allowed for social clubs exempt under c of the code as their organizing document does not meet the organizational_test required for exemption under c of the code the organization does not qualify for exemption under this code section revrul_66_149 1966_1_cb_1 states that a social_club is not exempt from federal_income_tax as an organization described in sec_501 of the intemal revenue code where it regularly derives a substantial part of its income from nonmember sources such as for example dividends and interest on investments which it owns org's main source_of_income is dividends and interest conclusion form acrev page -2- department of the treasury - internal_revenue_service depanment of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december 20xx form poa name of taxpayer meee org as org is not organized as a social_club has no recreational activities and receives a substantial amount of its revenue from non-member sources including investment_income they do not qualify for exemption under c of the code issue does the organization qualify under c of the code as a title_holding_company law sec_501 of the code exempts from federal_income_tax corporations organized for the exclusive purpose of holding title to property collecting income therefrom and tuming over the entire amount thereof less expenses to an organization which itself is exempt under this section sec_1_501_c_2_-1 explains that a corporation described in sec_501 cannot accumulate income and retain its exemption but it must turn over the entire amount of such income less expenses to an organization which is itself exempt from tax under sec_501 revrul_58_566 1958_2_cb_261 states that in part an organization incorporated with broad powers and business purposes beyond the scope of those necessary to a holding_company did not qualify for exemption under c of the code 411_fsupp_871 a f t r 2d ustc p found that a building association did not qualify for exemption under c of the code that retained more income then needed to cover noorgi operational expenses taxpayer position the taxpayer's position has not been determined at this time government’s position sec_501 of the code exempts from federal_income_tax corporations organized for the exclusive purpose of holding title to property collecting income therefrom and turing over the entire amount thereof less expenses to an organization which itself is exempt under this section subsection a org does not tur its income over to another organization form 886-acrev department of the treasury - internal_revenue_service page -3- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended december 20xx sec_1_501_c_2_-1 explains that a corporation described in sec_501 c cannot accumulate income and retain its exemption but it must turn over the entire amount of such income less expenses to an organization which is itself exempt from tax under sec_501 org accumulates its income in a savings account the 20xx end of year cash in a savings account was dollar_figure this amount was indicated as the beginning year balance for 20xx and accumulated to an end of year balance of dollar_figure revrul_58_566 1958_2_cb_261 states that in part an organization incorporated with broad powers and business purposes beyond the scope of those necessary to a holding_company did not qualify for exemption under c of the code the purpose of org as stated in their organizing document is for receiving subscriptions donations and bequests of money and other_property real and personal and of holding managing controlling expending and incumbering the same to secure loans and erecting finishing furnishing controlling and managing a building or buildings these purposes and powers are beyond the scope of holding title to property collecting income thereof and turning over this income to a parent organization conclusion as org does not turn over its income to another organization exempt under a of the code accumulates income in a savings account and was organized with purposes beyond the scope of a title_holding_company they do not qualify for exemption under c of the code form acrev department of the treasury - internal_revenue_service page -4-
